Title: To James Madison from Frederick Jacob Wichelhausen, 17 September 1804 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


17 September 1804, Bremen. “I beg leave to refer you to my last respects of the 2nd. August, wherewith I had the honor to inform you of the unpleasant situation the city of Bremen had been placed in by the French troops, having incurred the displeasure of their commander in chief Marshall Bernadotte. This misunderstanding has continued nearly two month, many efforts have been used on the part of the Senate to have it arranged again, but hitherto they have been to no effect yet there is at present great appearance, that it will be settled in a few days. Soon after the blockade of Bremen took place, it was so far moderated, as to exempt all foreign property from it, which however is principally owing to the intercession of foreign powers and in particular to that of Prussia. I also venture to assert, that on my part no endeavours have been wanted to obtain likewise a free navigation on the Weser for American property, without being exposed to an expensive and tedious detention, and to my satisfaction I dare add, that my efforts have not been unsuccessfull. I have the honor to inclose you herewith copy of the correspondence, I have been obliged to enter into with the French Generals on the subject, and I flatter myself with the pleasing hope the contents of it will meet with your approbation; my applications were stiled in the most polite and civil manner, and to support the same with more weight, I referred to our Minister at Paris, however every thing being regulated to my satisfaction, I considered it unnecessary to trouble this minister with a circumstantial relation. When I receive⟨d⟩ the last letter from General Rivaud, I was at the sam⟨e⟩ time informed by the French officer stationed at Ronn⟨e⟩beck, that the 3 lighters I had reclaimed, as also the 4th. of which I likewise made mention in my letters, had been released without any charges whatever. Since that time all foreign property was allowed to pas⟨s⟩ the French posts stationed on the Weser, if furnished with certificates of the French Vice-commissary of commercial relations, proving that the goods designated had not paid an english duty, nor were the property of British subjects, for every certificate of this kind a considerab⟨le⟩ fee was paid to the French commissary. Being nevertheless of opinion the American property in this city should only be acknowledged and certified as such by me, and my certificates deserving the same faith and belief as those granted by the French commissary, I insiste⟨d⟩ on my demand, that all American property if furnished with my passports, should free and without detention pass the French posts; in the beginning I met with great difficulty, and two lighters laden out of the brig Two Brothers Capt. John T Anderson from Baltimore and provided with my passports were again detained at Ronnebeck, however a personal interview I had with the officer stationed there, convincing him of the lawfulness of my demand, which he reported to General Rivaud, arranged the whole. Since that time my certificates have always been respected, and in this moment upwards of 50 lighters, laden with American property, have without experiencing the least impeedement or detention passed the French posts. For your perusal, I have the honor to inclose you 2 blancks of passports for lighters going or coming over the watts; the closure refers to the assurance given me by General Shinner, upon order of the Marshall, “notre intention est de gener le commerce de nos ennemies & non le votre.” I deliver those certificates gratis considering it unreasonable to incumber the present restrained navigation of Bremen still with additional charges, the more so, as it will only be a momentaneous regulation, flattering myself at the same time to acquire thereby the satisfaction and approbation of Government, which is my most anxious desire to maintain, and an ample reward for the insignificant expences and trouble I may have in the execution of those certificates. It will be unnecessary to add that I use the greatest precaution and discretion in granting those certificates and only a solemn declaration upon oath, delivered by persons of known character, entitles them to the above passports.
“As far I have been able to learn the transaction⟨s⟩ with the Hannoverian deputies are thus come to a settlement, that the city has consented to pay as a loan the sum of 250 000 Rix dollars, or about on⟨e⟩ million of Francks, however as the separate condition⟨ns⟩ are not yet properly fixed, the Bremen property is not yet considered free, and no citizen of Bremen is allowed to pass its boundaries on the Hannoverian si⟨de⟩.”

Adds in a 25 Sept. postscript: “I have still the pleasure to inform you that at last a final arrangement has taken place, between this city and the Hannoverian deputies, and in consequence the adopted rigorous measures of the French, have entirely ceased and with the exemption of British property, a free import and exportation is allowed again to this city; the French posts have redrawn from the shores of the Weser and all lighters may freely navigate again, up and down the river, without being examined.”
